DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Ia and Species A (i.e., claims 1-6, 8-11, 15, 17-18) in the reply filed on 8/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the locking member as being a part of the cap; so, this is essentially saying that there is a gap between the cap and the cap which is non-sensical and unclear.
An acceptable way to correct the aforementioned lack of clarity is to state “forming a gap between the locking member and the front face” at lines 8-9 of claim 1.
Furthermore, claim 18 has a similar problem to what was discussed for claim 1 above [i.e., since the locking member is a part of the cap, it is unclear to say that there is a gap between the cap and the cap; the parts of the cap that have a gap between them must be defined to be proper].  So, claim 18’s lack of clarity can be corrected by stating “forming a gap between the locking member and the front face of the cap”.
Appropriate correction is required.  If Applicant would like to further discuss appropriate wording, please contact the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers et al. (US 8684611; “Childers”).
	Regarding claim 15, Childers teaches a spring push 100 (e.g., figs. 1-6) for use with a fiber optic connector comprising: a main body 102 (e.g., fig. 1), the main body having a front end 106, a back end 108, and a middle portion 110 disposed therebetween (e.g., fig. 1), the front end 106  comprising two generally parallel extensions 112 extending from the middle portion 110 and having an opening therebetween (e.g., fig. 1), the back end 108 forming at least a portion of a cylinder (e.g., fig. 1); and a cap 104 configured to mate with the main body 102 (e.g., fig. 1), the cap 104 having a front face and a locking member 182 (e.g., fig. 1; each locking member 182 is a projection that projects from a surface, the surface being the claimed “front face”), the locking member 182 disposed forward of the front face (e.g., fig. 1; forward is a direction toward the front end; locking member 182 projects forward from the front face), the locking member 182 engaging at least a portion 140/152 of the middle portion 110 of the main body 102, wherein the cap 104 and the main body 102 form an enclosed opening (e.g., per the assembly indicated by the dashed/dotted lines in fig. 1) through at least a portion of the spring push 100 to allow optical fibers 300 of the fiber optic connector to pass therethrough (e.g., fig. 1; col. 3 lines 1-12).
	Thus claim 15 is met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. (US 8684611; “Childers”) with obviousness evidenced by Lu (US 9810851).
	Regarding claim 17, Childers teaches the spring push according to claim 15 (see above 102 rejection). 
	Childers does not explicitly state “wherein the locking member is located inside an opening of the fiber optic connector when fully assembled with the spring push”.
However, it was well-known for the locking member to be located inside an opening of the fiber optic connector when fully assembled with the spring push as evidenced by Lu (e.g., Lu fig. 11; as shown in Lu fig. 11, the entire portion of the spring push 28 to the left of the corrugated/threaded crimp region of the spring push is located inside the fiber optic connector housing; the far left side of boot 26 abuts against the far right edge of the connector housing; so it is clearly obvious to locate every portion of the spring push, except for the corrugated/threaded crimp region toward the back end of the spring push, inside an opening of the fiber optic connector when fully assembled; essentially, Lu indicates that it is obvious to locate anything forward of the crimping region of the spring push to be inside the connector; since the locking member in Childers is forward of the crimping region of Childer’s spring push, it would then be obvious to locate anything forward of Childer’s crimping area {in Childer’s fig. 1 the outer surface 120 has a corrugated/threaded surface in the form of ridges or ribs typically for engaging a boot and/or crimp ring; herein, for simplicity, this corrugated/threaded surface in the form of ridges or ribs will sometimes be referred to as a crimp/crimping area or crimp/crimping region although it is recognized that other nomenclatures for this area/region can be used in the art} inside the connector). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the locking member to be located inside an opening of the fiber optic connector when fully assembled with the spring push at least for the purpose of enabling the spring push to properly engage the connector housing at a proper position to ensure a reliable connection between components [See also: MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].
Thus claim 17 is rejected.  

Allowable Subject Matter
Claims 1-6, 8-11 would be allowable if claim 1 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874